     Case 2:20-cv-08188-GW-JPR Document 65 Filed 10/20/20 Page 1 of 2 Page ID #:756


      Andrew Delahunt, Esq. (SBN 285512)
 1    Law Office of Andrew Delahunt
 2    1801 Century Park East, 24th Floor
      Los Angeles, CA 90067
 3    Tel: (310) 984-6762
      Fax: (310) 775-4466
 4    andrew@andrewdelahunt.com
 5
      Kevin McCulloch, Esq. (pro hac vice)
 6    Nate Kleinman, Esq. (pro hac vice)
      McCulloch Kleinman Law
 7    501 Fifth Avenue, Suite 1809
      New York, NY 10017
 8    Telephone: (212) 355-6050
      Fax: (206) 219-6358
 9
      kevin@mkiplaw.com
10    nate@mkiplaw.com

11    Attorneys for Plaintiff
12                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
       STEVEN MITCHELL,                                    Civil Case No. 20-cv-08188-GW-JPR
15
                  Plaintiff,                                PLAINTIFF’S NOTICE OF MOTION
16                                                          TO DISMISS AND/OR STRIKE
17                       v.                                 DEFENDANT’S COUNTERCLAIMS

18     LEBRON JAMES,                                        Before: Hon. George H. Wu
                                                            Hearing: December 3, 2020 at 8:30am
19            Defendant.
20

21

22           PLEASE TAKE NOTICE that, pursuant to Rule 12 of the Federal Rules of Civil

23    Procedure, Civil Local Rule 7-4, and California Code of Civil Procedure § 425.16, Plaintiff Steven

24    Mitchell (“Plaintiff” or “Mitchell”), by and through his undersigned attorneys, will and does
25
      hereby move this Court before the Honorable George H. Wu on December 3, 2020 at 8:30 a.m.,
26
      or such other date/time that the Court may require, to dismiss and/or strike all counterclaims filed
27
      by Defendant LeBron James. Plaintiff’s motion is supported by the following concurrently filed
28
      documents: a Memorandum of Law, Declaration of Steven Mitchell, Declaration of Nathaniel
      PLAINTIFF’S NOTICE OF MOTION TO DISMISS
      AND/OR STRIKE COUNTERCLAIMS
     Case 2:20-cv-08188-GW-JPR Document 65 Filed 10/20/20 Page 2 of 2 Page ID #:757



      Kleinman, and a Proposed Order.
 1

 2           This motion is made following the conference of counsel pursuant to L.R. 7-3 which took

 3    place on September 18, 2020. After Plaintiff filed an amended complaint on September 25, 2020

 4    (Dkt. No. 56), Defendant filed a second countercomplaint which is virtually the same in all material
 5
      aspects as its prior countercomplaint, thus a second motion conference was not necessary - nor
 6
      would repeating the motion conference likely to be productive given that Defendant’s latest
 7
      countercomplaint entirely ignored all of the pleading deficiencies identified in Plaintiff’s
 8
      intervening filing.
 9

10
      Dated: October 20, 2020
11                                                  Respectfully submitted,
12                                                  /s/ Kevin P. McCulloch
                                                    Kevin McCulloch, Esq. (pro hac vice)
13
                                                    Nate Kleinman, Esq. (pro hac vice)
14                                                  McCulloch Kleinman Law
                                                    501 Fifth Avenue, Suite 1809
15                                                  New York, New York 10017
                                                    Tel: (212) 355-6050
16                                                  kevin@mkiplaw.com
17
                                                    -and-
18
                                                    Andrew Delahunt, Esq. (SBN 285512)
19                                                  Law Office of Andrew Delahunt
                                                    1801 Century Park East, 24th Floor
20                                                  Los Angeles, CA 90067
21                                                  Tel: (310) 984-6762
                                                    Fax: (310) 775-4466
22                                                  andrew@andrewdelahunt.com

23

24

25

26

27

28
      PLAINTIFF’S MOTION TO DISMISS AND/OR STRIKE
      COUNTERCLAIMS                                  -2-
